Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 1 of 23 PageID #: 6




   REMOVAL TO FEDERAL COURT

                STATE COURT RECORD

                           STATE OF INDIANA

                           Marion Superior Court

                          49D01-2107-CT-024567

                          SHERLYNN JOHNSON

                                      v.

        IVAN TROXEL and UW PROVISION TRANSFER, LLC
8/20/2021 Case   1:21-cv-02303-TWP-MJD Document 1-1  Filed
                                                 Summary     08/20/21 Page 2 of 23 PageID #: 7
                                                         - MyCase

               This is not the official court record. Official records of court proceedings may only be obtained directly from the
               court maintaining a particular record.


   Sherlynn Johnson v. Ivan Troxel, UW Provision Transfer, LLC
   Case Number                                  49D01-2107-CT-024567

   Court                                        Marion Superior Court 1

   Type                                         CT - Civil Tort

   Filed                                        07/21/2021

   Status                                       07/21/2021 , Pending (active)


   Parties to the Case
   Defendant Troxel, Ivan
      Address
      501 Rhyner Road
      Albany, WI 53502
      Attorney
      Robert R. Foos
      #2088545, Retained

      LEWIS & WAGNER, LLP
      1411 Roosevelt Ave, Ste 102
      Indianapolis, IN 46201
      317-237-0500(W)

   Defendant UW Provision Transfer, LLC
      Address
      c/o Business Filings, Inc., CT Corporation System
      334 North Senate Avenue
      Indianapolis, IN 46204
      Attorney
      Robert R. Foos
      #2088545, Retained

      LEWIS & WAGNER, LLP
      1411 Roosevelt Ave, Ste 102
      Indianapolis, IN 46201
      317-237-0500(W)

   Plaintiff     Johnson, Sherlynn
      Attorney
      Rom Byron
      #2126849, Retained

      Ken Nunn Law Office
      104 Franklin Road
      Bloomington, IN 47404
      812-332-9451(W)


   Chronological Case Summary
    07/21/2021 Case Opened as a New Filing



https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkRIWmtBWUN3bExJVjJwUUg5WXMzUDNJbHlncEpGTTNTUEJua…      1/3
8/20/2021 Case   1:21-cv-02303-TWP-MJD Document 1-1  Filed
                                                 Summary     08/20/21 Page 3 of 23 PageID #: 8
                                                         - MyCase

    07/22/2021       Complaint/Equivalent Pleading Filed
                 Complaint for Damages

                 Filed By:                      Johnson, Sherlynn
                 File Stamp:                    07/21/2021

    07/22/2021       Appearance Filed
                 Appearance

                 For Party:                     Johnson, Sherlynn
                 File Stamp:                    07/21/2021

    07/22/2021       Subpoena/Summons Filed
                 Summons to Ivan Troxel

                 Filed By:                      Johnson, Sherlynn
                 File Stamp:                    07/21/2021

    07/22/2021       Subpoena/Summons Filed
                 Summons to UW Provision Transfer, LLC

                 Filed By:                      Johnson, Sherlynn
                 File Stamp:                    07/21/2021

    08/05/2021       Appearance Filed
                 Appearance of Robert R. Foos, Jr.

                 For Party:                     Troxel, Ivan
                 For Party:                     UW Provision Transfer, LLC
                 File Stamp:                    08/05/2021

    08/05/2021       Jury Trial Demand Filed
                 Jury Demand

                 Filed By:                      Troxel, Ivan
                 Filed By:                      UW Provision Transfer, LLC
                 File Stamp:                    08/05/2021

    08/05/2021       Motion for Enlargement of Time Filed
                 Motion for Enlargement of Time to File Responsive Pleading

                 Filed By:                      Troxel, Ivan
                 Filed By:                      UW Provision Transfer, LLC
                 File Stamp:                    08/05/2021

    08/05/2021       Order Granting Motion for Enlargement of Time
                 Order Granting Enlargement of Time to File Responsive Pleading

                 Judicial Officer:              Marchal, Jeffrey L. - MAG
                 Noticed:                       Byron, Rom
                 Noticed:                       Foos, Robert R.
                 Order Signed:                  08/05/2021

    08/06/2021 Automated ENotice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 8/5/2021 : Robert R. Foos;Rom Byron


    08/06/2021       Order Issued
                 Order requesting CMO.

                 Judicial Officer:              Welch, Heather A
                 Order Signed:                  08/06/2021


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkRIWmtBWUN3bExJVjJwUUg5WXMzUDNJbHlncEpGTTNTUEJua…   2/3
8/20/2021 Case     1:21-cv-02303-TWP-MJD Document 1-1  Filed
                                                   Summary     08/20/21 Page 4 of 23 PageID #: 9
                                                           - MyCase

    08/07/2021 Automated ENotice Issued to Parties
                   Order Issued ---- 8/6/2021 : Robert R. Foos;Rom Byron


   Financial Information
   * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance
     due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s Office.

   Johnson, Sherlynn
   Plaintiff

   Balance Due (as of 08/20/2021)
   0.00

   Charge Summary
    Description                                                                   Amount               Credit               Payment
    Court Costs and Filing Fees                                                   157.00               0.00                 157.00

   Transaction Summary
    Date                  Description                                             Amount
    07/22/2021            Transaction Assessment                                  157.00
    07/22/2021            Electronic Payment                                      (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from the
                  court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkRIWmtBWUN3bExJVjJwUUg5WXMzUDNJbHlncEpGTTNTUEJua…               3/3
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 5 of 23 PageID
                           49D01-2107-CT-024567                              #: 7/21/2021
                                                                         Filed:  10       9:16 PM
                                                                                                        Clerk
                                     Marion Superior Court 1                           Marion County, Indiana




 STATE OF INDIANA            )                       IN THE MARION SUPERIOR COURT
                             ) SS:
 COUNTY OF MARION            )                       CAUSE NO.

 SHERLYNN JOHNSON

        VS.

 IVAN TROXEL and
 UW PROVISION TRANSFER, LLC


                           COMPLAINT FOR DAMAGES

        Comes now the Plaintiff, Sherlynn Johnson, by counsel, Rom Byron of Ken Nunn
 Law Office, and for her cause of action against the Defendants, Ivan Troxel and UW
 Provision Transfer, LLC, alleges and states as follows:

                        STATEMENT AND JURISDICTION

        1.     This is a clear liability collision in which Defendants' 2017 Kenworth tractor
 cab was negligently driven by Ivan Troxel, causing a collision with the vehicle driven by
 Plaintiff, Sherlynn Johnson. As a result of the collision, Plaintiff has incurred medical
 expenses, lost wages, property damage including, but not limited to, diminished value, and
 other expenses in an amount to be proven at trial of this cause.

         2.    Jurisdiction and venue are appropriate in Marion County, Indiana, as said
 collision occurred within the boundaries of Marion County, State of Indiana.


                             FIRST CAUSE OF ACTION

                            NEGLIGENCE OF IVAN TROXEL

       3.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through
 2 above as if fully restated verbatim.

         4.     On or about March 1, 2021, Defendant Ivan Troxel negligently drove a tractor
 cab, striking the vehicle driven by Plaintiff, Sherlynn Johnson.

       5.     Defendant Ivan Troxel had a duty to operate his tractor trailer in a safe and
 reasonable manner.
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 6 of 23 PageID #: 11




        6.     Defendant Ivan Troxel failed in the above mentioned duties and is therefore
 negligent.

        7.      Defendant Ivan Troxel’s negligence was the direct and proximate cause of
 Plaintiff’s injuries.

        8.     Plaintiff Ivan Troxel’s injuries and damages are permanent.

        9.     As a direct and proximate result of Ivan Troxel’s negligence, Sherlynn Johnson
 has suffered lost wages.

        10.     Plaintiff, Sherlynn Johnson, has incurred medical bills for the treatment of her
 injuries directly resulting from this collision.

         11.     As a direct and proximate result of Ivan Troxel's negligence, Sherlynn Johnson
 has experienced physical and mental pain and suffering, lost wages, property damage
 including, but not limited to, diminished value, and has lost the ability to perform usual
 activities, resulting in a diminished quality of life.


                             SECOND CAUSE OF ACTION

                        NEGLIGENCE PER SE OF IVAN TROXEL

       12.     Plaintiff realleges and incorporates herein by reference paragraphs 1 through
 11 above as if fully restated verbatim.

        13.     Ivan Troxel violated state and federal statutes and regulations including but not
 limited to Title 9 of the Indiana Code.

        14.    Defendant Ivan Troxel’s statutory violations directly and proximately caused
 Plaintiff’s damages and injuries.

        15.    Defendant Ivan Troxel is negligent per se based on these statutory and
 regulatory violations.

                              THIRD CAUSE OF ACTION

             RESPONDEAT SUPERIOR OF UW PROVISION TRANSFER, LLC

        16.    Plaintiff realleges and incorporates herein by reference paragraphs 1
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 7 of 23 PageID #: 12




 through 15 above as if fully restated verbatim.

         17.    Defendant Ivan Troxel was the employee, agent, servant, or independent
 contractor for UW Provision Transfer, LLC. Accordingly, UW Provision Transfer, LLC
 is vicariously liable for the acts of Defendant Ivan Troxel for the causes of action above.

         WHEREFORE, the Plaintiff, Sherlynn Johnson, by counsel Rom Byron of Ken
 Nunn Law Office, demands judgment against the Defendants, Ivan Troxel and UW
 Provision Transfer, LLC for permanent injuries in a reasonable amount to be determined
 at the trial of this cause, for medical expenses, lost wages, property damage including, but
 not limited to, diminished value, and other special expenses, court costs and all other just
 and proper relief in the premises.

                                    KEN NUNN LAW OFFICE


                                    BY:    s/ Rom Byron
                                           Rom Byron, #21268-49
                                           KEN NUNN LAW OFFICE
                                           104 South Franklin Road
                                           Bloomington, IN 47404
                                           Phone: (812) 332-9451
                                           Fax: (812) 331-5321
                                           E-mail: romb@kennunn.com


                             REQUEST FOR TRIAL BY JURY

        Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

 matter be tried by jury pursuant to Trial Rule 38.
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 8 of 23 PageID #: 13




                               KEN NUNN LAW OFFICE


                               BY:   s/ Rom Byron
                                     Rom Byron, #21268-49
                                     KEN NUNN LAW OFFICE
                                     104 South Franklin Road
                                     Bloomington, IN 47404
                                     Phone: (812) 332-9451
                                     Fax: (812) 331-5321
                                     E-mail: romb@kennunn.com




 Rom Byron, #21268-49
 Ken Nunn Law Office
 104 South Franklin Road
 Bloomington, IN 47404
 Telephone: 812-332-9451
 Fax Number: 812-331-5321
 Attorney for Plaintiff
    Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 9 of 23 PageID
                               49D01-2107-CT-024567                              #: 7/21/2021
                                                                             Filed:  14       9:16 PM
                                                                                                                                          Clerk
                                                      Marion Superior Court 1                                            Marion County, Indiana

                              CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
                                               STATE OF INDIANA
                                CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                          INDIANAPOLIS, INDIANA 46204
                                             TELEPHONE 317 327-4740
Sherlynn Johnson
                                     Plaintiff(s)
                   VS.                                                     No.
Ivan Troxel and UW Provision Transfer, LLC
                                     Defendant(s)
                                                           SUMMONS
The State of Indiana to Defendant: UW Provision Transfer, LLC c/o Business Filings, Inc., CT Corporation System, 334
North Senate Avenue, Indianapolis, IN 46204
         You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.
         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

        7/22/2021
Date:
                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS
ROM BYRON, #21268-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
                                   ACKNOWLEDGMENT OF SERVICE OF SUMMONS
         A copy of the above summons and a copy of the complaint attached thereto were received by me at
this       day of              , 2021.

                                                                           SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.
XX       By certified or registered mail with return receipt to above address.
G        By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.
G        By               delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
         summons and complaint at his dwelling house or usual place of abode.
G        By serving his agent as provided by rule, statute or valid agreement, to-wit:
                                                      KEN NUNN LAW OFFICE

                                                      BY: s/ ROM BYRON
                                                       ATTORNEY FOR PLAINTIFF
  Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 10 of 23 PageID #: 15

CERTIFICATE OF MAILING: I certify that on the            day of             , 2021, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

          Dated this    day of              , 2021.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the day of            , 2021, and that a copy of the return of receipt was received by me on the
          day of         , 2021, which copy is attached herewith.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the                                 day of
  , 2021, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this    day of              , 2021, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

          Dated this    day of                , 2021.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the               day of         , 2021, and I served the same on the       day
of   , 2021.
     1.      By mailing a copy of the summons and complaint personally to               address
                            .
     2.      By delivering a copy of summons and complaint personally to                                         .
     3.      By leaving a copy of the summons and complaint at                                     th e dwelling house or
             usual place of abode of defendant:                                    (Nam e of Person) and by mailing by first
             class mail a copy of the summons on the      day of              , 2021 to                            h is last
             known address.
     4.      By serving his agent as provided by rule, statute or valid agreement to-wit:
                                            .
     5.      Defendant cannot be found in my bailwick and summons was not served.

          And I now return this writ this   day of            , 2021.


                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

          1.       By delivery on the day of                    , 2021 a copy of this summons and a copy of the complaint to each
                   of the within named defendant(s)                                                                   .
          2.       By leaving on the     day of                  , 2021 for each of the within named defendant(s)
                                              , a c opy of the summons and a copy of the complaint at the respective dwelling
                   house or usual place of abode with                                a p erson of suitable age and discretion residing
                   therein whose usual duties or activities include prompt communication of such information to the person
                   served.
          3.                                                                                       an d by mailing a copy of the
                   summons without the complaint to                                                at
                           the last known address of defendant(s).
          All done in MARION County, Indiana.
Fees: $
                                                                  SHERIFF or DEPUTY
    Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 11 of 23 PageID
                                49D01-2107-CT-024567                             #:7/21/2021
                                                                             Filed:  16      9:16 PM
                                                                                                                                          Clerk
                                                      Marion Superior Court 1                                            Marion County, Indiana

                              CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
                                               STATE OF INDIANA
                                CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                          INDIANAPOLIS, INDIANA 46204
                                             TELEPHONE 317 327-4740
Sherlynn Johnson
                                     Plaintiff(s)
                   VS.                                                     No.
Ivan Troxel and UW Provision Transfer, LLC
                                     Defendant(s)
                                                           SUMMONS
The State of Indiana to Defendant: Ivan Troxel, 501 Rhyner Road, Albany, WI 53502
         You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.
         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

        7/22/2021
Date:
                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS
ROM BYRON, #21268-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
                                   ACKNOWLEDGMENT OF SERVICE OF SUMMONS
         A copy of the above summons and a copy of the complaint attached thereto were received by me at
this       day of              , 2021.

                                                                           SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.
XX       By certified or registered mail with return receipt to above address.
G        By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.
G        By               delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
         summons and complaint at his dwelling house or usual place of abode.
G        By serving his agent as provided by rule, statute or valid agreement, to-wit:
                                                      KEN NUNN LAW OFFICE

                                                      BY: s/ ROM BYRON
                                                       ATTORNEY FOR PLAINTIFF
  Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 12 of 23 PageID #: 17

CERTIFICATE OF MAILING: I certify that on the            day of             , 2021, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

          Dated this    day of              , 2021.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the day of            , 2021, and that a copy of the return of receipt was received by me on the
          day of         , 2021, which copy is attached herewith.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the                                 day of
  , 2021, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this    day of              , 2021, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

          Dated this    day of                , 2021.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the               day of         , 2021, and I served the same on the       day
of   , 2021.
     1.      By mailing a copy of the summons and complaint personally to               address
                            .
     2.      By delivering a copy of summons and complaint personally to                                         .
     3.      By leaving a copy of the summons and complaint at                                     th e dwelling house or
             usual place of abode of defendant:                                    (Nam e of Person) and by mailing by first
             class mail a copy of the summons on the      day of              , 2021 to                            h is last
             known address.
     4.      By serving his agent as provided by rule, statute or valid agreement to-wit:
                                            .
     5.      Defendant cannot be found in my bailwick and summons was not served.

          And I now return this writ this   day of            , 2021.


                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

          1.       By delivery on the day of                    , 2021 a copy of this summons and a copy of the complaint to each
                   of the within named defendant(s)                                                                   .
          2.       By leaving on the     day of                  , 2021 for each of the within named defendant(s)
                                              , a c opy of the summons and a copy of the complaint at the respective dwelling
                   house or usual place of abode with                                a p erson of suitable age and discretion residing
                   therein whose usual duties or activities include prompt communication of such information to the person
                   served.
          3.                                                                                       an d by mailing a copy of the
                   summons without the complaint to                                                at
                           the last known address of defendant(s).
          All done in MARION County, Indiana.
Fees: $
                                                                  SHERIFF or DEPUTY
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 13 of 23 PageID
                            49D01-2107-CT-024567                             #:7/21/2021
                                                                         Filed:  18      9:16 PM
                                                                                                         Clerk
                                            Marion Superior Court 1                     Marion County, Indiana




                                     APPEARANCE FORM (CIVIL)
                                                  Initiating Party



           CAUSE NO:


    1.     Name of first initiating party                Sherlynn Johnson
                                                         1832 N Post Road
                                                         Indianapolis, IN 46219


    2.     Telephone of pro se initiating party          NA


    3.     Attorney information (as applicable           Rom Byron #21268-49
           for service of process)                       Ken Nunn Law Office
                                                         104 South Franklin Road
                                                         Bloomington, IN 47404
                                                         PHONE:        812 332-9451
                                                         FAX:          812 331-5321
                                                         Email: rom@kennunn.com


    4.     Case type requested                           CT (Civil Tort)


    5.     Will accept FAX service                       YES


    6.     Are there related cases                       NO


    7.     Additional information required by
           State or Local Rules


    Continuation of Item 1 (Names of initiating          NAME:
    parties)                                             NAME:


    Continuation of Item 3 (Attorney information
    as applicable for service of process)

                                                  _s/Rom Byron_____________________________
                                                  Attorney-at-Law
                                                  (Attorney information shown above.)
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 14 of 23 PageID   #:8/5/2021
                                                                         Filed:   19 10:45 AM
                                                                                                              Clerk
                                                                                             Marion County, Indiana




                       IN THE MARION COUNTY SUPERIOR COURT

                                      STATE OF INDIANA

   SHERLYNN JOHNSON,                            )
                                                )
                        Plaintiff,              )
                                                ) CAUSE NO.: 49D01-2107-CT-024567
         v.                                     )
                                                )
   IVAN TROXEL and UW PROVISION                 )
   TRANSFER, LLC,                               )
                                                )
                        Defendants.             )

               E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classification: Initiating ____ Responding X        Intervening ____

  1.    The undersigned attorney and all attorneys listed on this form now appear in this case for
        the following party member(s):

                  IVAN TROXEL and UW PROVISION TRANSFER, LLC

  2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B) is as follows:

        Robert R. Foos, Jr.                                  Attorney No. 20885-45
        LEWIS WAGNER, LLP                                    Phone: (317) 237-0500
        1411 Roosevelt Avenue, Suite 102                     Fax: (317) 630-2790
        Indianapolis, IN 46201                               rfoos@lewiswagner.com

        IMPORTANT: Each attorney specified on this appearance:
        (a)     certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
        (b)     acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
        (c)     understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 15 of 23 PageID #: 20




  3.    There are other party members: Yes ____ No          X    (If yes, list on continuation page.)

  4.    If first initiating party filing this case, the Clerk is requested to assign the case the
        following Case Type under Administrative Rule 8(b)(3):             N/A

  5.    I will accept service by fax at the above noted number: Yes ____ No X
        Counsel would represent to the court that fax service is acceptable in emergency
        situations.

  6.    This case involves support issues. Yes ____ No X (If yes, supply social security
        numbers for all family members on continuation page.)

  7.    There are related cases. Yes ____ No X (If yes, list on continuation page.)

  8.    This form has been served on all other parties. Certificate of Service is attached.
        Yes X      No ____

  9.    Additional information required by local rule:____________________________


                                                        LEWIS WAGNER, LLP



                                                By:     /s/ Robert R. Foos, Jr._______
                                                        ROBERT R. FOOS, JR., #20885-45
                                                        Counsel for Defendants




                                                    2
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 16 of 23 PageID #: 21




                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 5, 2021, a copy of the foregoing was served on the following
  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered:

         Rom Byron
         KEN NUNN LAW OFFICE
         104 South Franklin Road
         Bloomington, IN 47404
         romb@kennunn.com
         Counsel for Plaintiff




                                                By: /s/ Robert R. Foos, Jr.
                                                   ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue
  Suite 102
  Indianapolis, IN 46201
  Telephone:     317-237-0500
  Facsimile:     317-630-2790
  rfoos@lewiswagner.com




                                                   3
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 17 of 23 PageID   #:8/5/2021
                                                                         Filed:   22 10:45 AM
                                                                                                               Clerk
                                                                                              Marion County, Indiana




                         IN THE MARION COUNTY SUPERIOR COURT

                                       STATE OF INDIANA

   SHERLYNN JOHNSON,                              )
                                                  )
                         Plaintiff,               )
                                                  ) CAUSE NO.: 49D01-2107-CT-024567
           v.                                     )
                                                  )
   IVAN TROXEL and UW PROVISION                   )
   TRANSFER, LLC,                                 )
                                                  )
                         Defendants.              )


                                         JURY DEMAND

          Defendants, Ivan Troxel and UW Provision Transfer, LLC, by counsel, pursuant to Trial

  Rule 38(B) of the Indiana Rules of Trial Procedure, respectfully request that this cause of action

  be tried by a jury.


                                               LEWIS WAGNER, LLP



                                       By:     /s/ Robert R. Foos, Jr.___________
                                               ROBERT R. FOOS, JR., #20885-45
                                               Counsel for Defendants
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 18 of 23 PageID #: 23




                                  CERTIFICATE OF SERVICE


          I hereby certify that on August 5, 2021, a copy of the foregoing was served on the following
  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered:

         Rom Byron
         KEN NUNN LAW OFFICE
         104 South Franklin Road
         Bloomington, IN 47404
         romb@kennunn.com
         Counsel for Plaintiff




                                                By: /s/ Robert R. Foos, Jr.
                                                   ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue
  Suite 102
  Indianapolis, IN 46201
  Telephone:     317-237-0500
  Facsimile:     317-630-2790
  rfoos@lewiswagner.com




                                                   2
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 19 of 23 PageID   #:8/5/2021
                                                                         Filed:   24 10:45 AM
                                                                                                              Clerk
                                                                                             Marion County, Indiana




                          IN THE MARION COUNTY SUPERIOR COURT

                                        STATE OF INDIANA

   SHERLYNN JOHNSON,                               )
                                                   )
                          Plaintiff,               )
                                                   ) CAUSE NO.: 49D01-2107-CT-024567
          v.                                       )
                                                   )
   IVAN TROXEL and UW PROVISION                    )
   TRANSFER, LLC,                                  )
                                                   )
                          Defendants.              )

                     DEFENDANTS’ MOTION FOR ENLARGEMENT OF
                         TIME TO FILE RESPONSIVE PLEADING

         Defendants, Ivan Troxel and UW Provision Transfer, LLC, by counsel, move the Court for

  an enlargement of time of thirty (30) days in which to answer or otherwise respond to Plaintiff’s

  Complaint for Damages, up to and including September 20, 2021, and in support thereof would

  show the Court as follows:

         1.       That a responsive pleading is due on or about August 20, 2021 and said time has

  not expired.

         2.      No prior enlargements of time have been requested.

         3.      Undersigned counsel has only recently been retained and said additional time is

  necessary to enable counsel to confer with their client to review the facts and prepare an

  appropriate response.

         WHEREFORE, Defendants, by counsel, prays for an additional thirty (30) days in which

  to answer or otherwise respond to Plaintiff’s Complaint for Damages, through and including

  September 20, 2021, and for all other just and proper relief in the premises.
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 20 of 23 PageID #: 25




                                                LEWIS WAGNER, LLP



                                        By:     /s/ Robert R. Foos, Jr.___________
                                                ROBERT R. FOOS, JR., #20885-45
                                                Counsel for Defendants



                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 5, 2021, a copy of the foregoing was served on the following
  parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered:

         Rom Byron
         KEN NUNN LAW OFFICE
         104 South Franklin Road
         Bloomington, IN 47404
         romb@kennunn.com
         Counsel for Plaintiff



                                                By: /s/ Robert R. Foos, Jr.
                                                   ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue
  Suite 102
  Indianapolis, IN 46201
  Telephone:     317-237-0500
  Facsimile:     317-630-2790
  rfoos@lewiswagner.com




                                                   2
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 21 of 23 PageID #: 26




                        IN THE MARION COUNTY SUPERIOR COURT

                                      STATE OF INDIANA

   SHERLYNN JOHNSON,                            )
                                                )
                        Plaintiff,              )
                                                ) CAUSE NO.: 49D01-2107-CT-024567
          v.                                    )
                                                )
   IVAN TROXEL and UW PROVISION                 )
   TRANSFER, LLC,                               )                    FILED
                                                                      August 5, 2021
                                                )                  CLERK OF THE COURT
                        Defendants.             )                    MARION COUNTY
                                                                                      DB


                                            ORDER
         Defendants, Ivan Troxel and UW Provision Transfer, LLC, by counsel, file herein their

  Motion for Enlargement of Time in which to respond to Plaintiff’s Complaint for Damages and/or

  any discovery including Request for Admissions that may have been filed with the Summons and

  Complaint.

         And the Court being duly advised, now grants said Motion.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendants, Ivan

  Troxel and UW Provision Transfer, LLC, are granted a period of time through and including

  September 20, 2021, in which to answer or otherwise respond to Plaintiff’s Complaint for

  Damages and/or any discovery including Request for Admissions that may have been filed with

  the Summons and Complaint.



          August 5, 2021                                                      Mag.
  Dated:_______________                      __________________________________________
                                             JUDGE, MARION COUNTY SUPERIOR COURT
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 22 of 23 PageID #: 27




  Distribution:



   Robert R. Foos, Jr.                       Rom Byron
   LEWIS WAGNER, LLP                         KEN NUNN LAW OFFICE
   1411 Roosevelt Avenue, Suite 102          104 South Franklin Road
   Indianapolis, IN 46201                    Bloomington, IN 47404
   rfoos@lewiswagner.com                     romb@kennunn.com




                                        2
Case 1:21-cv-02303-TWP-MJD Document 1-1 Filed 08/20/21 Page 23 of 23 PageID #: 28




  STATE OF INDIANA              )         IN THE MARION SUPERIOR COURT
                                ) SS:
  COUNTY OF MARION              )         CAUSE NO. 49D01-2107-CT-024567


                                              )
  SHERLYNN JOHNSON,                           )
                                              )
                        Plaintiff,            )
                                              )
  vs                                          )                       FILED
                                              )                        August 6, 2021
  IVAN TROXEL and UW PROVISION                )                     CLERK OF THE COURT
  TRANSFER, LLC.                                                      MARION COUNTY
                                                                                  JL
                                              )
                        Defendants,           )                                                  August 6, 2021




                                        ORDER

         The Court hereby ORDERS the parties to submit an agreed Case Management Order

  within 45 days of the date of this order. If the parties cannot agree upon a Case Management

  Order a Case Management Conference shall be requested.

                                   August 6, 2021
                  SO, ORDERED _______________________



                                        ___________________________________
                                              Heather Welch, Judge,
                                              Marion County Superior Court
                                              Civil Division, Room 1


  Distribution:
  ATTORNEYS OF RECORD
